     Case 3:20-cv-00146-DPM-JTK Document 12 Filed 07/08/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

KEVIN D. QUINTON, SR.                                         PLAINTIFF
ADC #141610

v.                        No. 3:20-cv-146-DPM

SHIELA ARMSTRONG, Grievance
Coordinator, Grimes Unit; TOMMY
ALLEN, Director of Nursing, Grimes
Unit; ARIC SIMMONS, Nurse
Practitioner, Grimes Unit                                 DEFENDANTS

                                 ORDER
     1. In response to Magistrate Judge Kearney's recommendation,
Quinton objects, Doc. 11, and moves to amend his complaint again.
Doc. 10. The proposed amendment does not change the facts alleged.
Instead, it seeks to add Dr. Carpenter and Nurse Wood as named
Defendants and to attach the ADC' s specialty referral procedure.
Motion granted.     Quinton's proposed second amended complaint,
Doc. 10, is deemed filed. The Court directs the Clerk to add Carpenter
and Wood to the docket.
     2. Quinton's amendment does not materially affect Magistrate
Judge Kearney's reasoning or conclusions about Simmons, Allen, and
Armstrong.     On de novo review, the Court adopts therefore the
recommendation, Doc. 8, and overrules Quinton's objections, Doc. 11.
    Case 3:20-cv-00146-DPM-JTK Document 12 Filed 07/08/20 Page 2 of 2



FED. R. CIV. P. 72(b)(3). Though Quinton says that he complained to
"medical staff" about his knee pain to no avail, Doc. 10 at 7, these
allegations are too broad to pin liability on any particular Defendant.
And the specifics in Quinton's complaint don't plausibly allege that
Simmons, Allen, and Armstrong were deliberately indifferent to his
serious medical needs. Quinton's claims against them are therefore
dismissed without prejudice.
     3. In his objections, Quinton adds facts about Dr. Carpenter that
aren't pleaded in his second amended complaint. Compare Doc. 10 with
Doc. 11 . For example, he alleges that he told Dr. Carpenter that the
prescribed exercises were causing more pain, but that the doctor
ignored him. If Quinton wants Magistrate Judge Kearney to consider
these added facts in analyzing the claims against Carpenter, then he
must file a final amendment that includes those facts.
     4. The Court returns this case to Magistrate Judge Kearney to set
a deadline for Quinton's final amendment, and for service or a
recommendation about Carpenter and Wood in due course.
     So Ordered.


                                         D.P. Marshall Jr.
                                         United States District Judge

                                            8 J,J.ti aoa.o



                                   -2-
